NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2139
                                       __________

                               CHRISTOPHER R. HALL,
                                            Appellant

                                             v.

     DETECTIVE SHAWN NISBIT; DETECTIVE RICHARD BEAGHLEY; OFFICER
    RYAN HASARA; SERGEANT OSWALDO TOLEDO; OFFICER JOHN LANDES;
        OFFICER RAYMOND TOWNSEND; OFFICER WILLIAM PLYMOUTH;
    SERGEANT SHAWN WILLIAMS; OFFICER JEFFREY ANDERSON; SERGEANT
    RICHARD KONDAN; SERGEANT SHANE LAROSA; OFFICER ROBERT HILL,
     JR.; OFFICER RYAN BROWN; OFFICER OFC. AMMATURO; OFFICER OFC.
          FARLEY; OFFICER OFC. NYMAN; ABINGTON TOWNSHIP POLICE
                DEPARTMENT; MUNICIPAL TOWNSHIP BUILDING
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:19-cv-04382)
                     District Judge: Honorable Eduardo C. Robreno
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 12, 2022
         Before: GREENAWAY, JR., PORTER and NYGAARD, Circuit Judges

                            (Opinion filed: February 11, 2022)
                                      ___________

                                       OPINION *
                                      ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Christopher Hall appeals from the District Court’s order granting

summary judgment to the Appellees in a civil rights action he brought under 42 U.S.C.

§ 1983. We will affirm the District Court’s order in part, vacate in part, and remand for

further proceedings.

       In December 2017, police responded to a report that several people were arguing

outside Hall’s residence. By the time police arrived, none of those persons were outside.

After responding officers allegedly heard a woman screaming and loud movements

coming from inside the house, they broke down the door and conducted a “sweep” of the

residence. Police had been informed that Hall resided at the home and that he was

wanted on an outstanding warrant for aggravated assault. While they did not find him

there, police did spot marijuana plants in a bedroom. Appellee Nisbit obtained a warrant

to search the house. As a result of the search, police recovered guns (some stolen),

ammunition, marijuana plants, and digital scales, among other things. Hall was

eventually arrested and found guilty by a jury of six counts of illegal possession of a

firearm, two counts of narcotics violations, and three counts of receiving stolen property.

He is currently serving a 13-to-28-year prison sentence.

       After his conviction and sentencing, Hall filed a civil rights lawsuit under 42

U.S.C. § 1983 in state court, and Appellees successfully removed the action to federal

court. Hall disputed the officers’ version of events and claimed that they lacked a factual

or legal basis to force entry to the house and perform a search. He also contended that
                                             2
police officers falsified police reports, seized his property using an illegal warrant, swore

a probable cause affidavit containing false statements, were not properly trained, and

falsely arrested him. He asserted violations of his rights under the First, Fourth, Fifth,

Sixth, Eighth, Ninth, and Fourteenth Amendments to the U.S. Constitution, a Monell 1

claim, and pendent state law tort claims, and he sought declaratory, injunctive, and

monetary relief. After the parties conducted discovery, Appellees moved for summary

judgment. The District Court granted summary judgment in Appellees’ favor. The

District Court explained that the favorable termination rule in the U.S. Supreme Court’s

decision in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), barred Hall from obtaining

relief via his § 1983 lawsuit. See Dist. Ct. Order entered May 25, 2021, at 1-2 n.1. Hall

filed this timely appeal.

         We have jurisdiction under 28 U.S.C. § 1291 and review the District Court’s order

granting summary judgment de novo. See S.H. ex rel. Durrell v. Lower Merion Sch.

Dist., 729 F.3d 248, 256 (3d Cir. 2013). Summary judgment is proper when there is no

genuine dispute as to any material fact and the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a); Kaucher v. Cty. of Bucks, 455 F.3d 418, 422-23 (3d

Cir. 2006). We may affirm on any basis supported by the record. See Fairview Twp. v.

EPA, 773 F.2d 517, 525 n.15 (3d Cir. 1985).

         In Heck, the Supreme Court held that a plaintiff is barred from bringing a civil

rights action under § 1983 if the success of that lawsuit would necessarily imply the


1
    Monell v. Dep’t. of Soc. Servs., 436 U.S. 658,
                                               3 694 (1978).
invalidity of the prisoner’s conviction. See Heck, 512 U.S. at 487. In those

circumstances, a plaintiff “must prove that the conviction or sentence has been reversed

on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Id. at 486-87. Because Hall did

not show that his convictions or sentence had been reversed, expunged, declared invalid,

or that a writ of habeas corpus under § 2254 had issued, the District Court concluded that

Heck barred all claims in Hall’s complaint. See Dist. Ct. Order at 1-2 n.1.

       However, we have explained that “the Heck bar is applicable only when, at the

time the § 1983 suit would normally accrue, there is an existing criminal conviction.”

Dique v. N.J. State Police, 603 F.3d 181, 187 (3d Cir. 2010) (discussing Wallace v. Kato,

549 U.S. 384 (2007)). Thus, Heck does bar Hall’s claim of false arrest. See id. Nor does

it bar Hall’s claims of illegal search, which also accrued before his conviction. See

Estate of Lagano v. Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 861 (3d Cir.

2014) (illegal-search claim accrues when plaintiff is aware of harm); see also Smith v.

City of Chicago, 3 F.4th 332, 339 (7th Cir. 2021) (“Fourth Amendment claims are not

subject to the Heck bar because they ‘merely anticipate’ convictions and can accrue when

the Fourth Amendment harm has ended[.]”). Therefore, we will vacate the District




                                             4
Court’s grant of judgment to the individual defendants 2 on Hall’s Fourth Amendment

claims.

      However, we will affirm the District Court’s judgment with respect to the rest of

Hall’s constitutional claims on other bases. Summary judgment was appropriate on

Hall’s due process claims under the Fifth and the Fourteenth Amendments. The Fifth

Amendment Due Process Clause applies to federal officials, and none of the Appellees

are. See Nguyen v. U.S. Catholic Conference, 719 F.2d 52, 54 (3d Cir. 1983) (per

curiam); see also Bingue v. Prunchak, 512 F.3d 1169, 1174 (9th Cir. 2008). Hall’s

Fourteenth Amendment Due Process claim fails because Hall’s claims concerning the

search and arrest are appropriately considered under the Fourth Amendment, and “when

government behavior is governed by a specific constitutional amendment, due process

analysis is inappropriate.” Berg v. Cnty. of Allegheny, 219 F.3d 261, 268 (3d Cir. 2000).

The constitutionality of the search and arrest would be “governed by the Fourth

Amendment rather than due process analysis.” Id. at 268-69 (citing United States v.

Lanier, 520 U.S. 259 n.7 (1997)); see also DeLade v. Cargan, 972 F.3d 207, 212 (3d Cir.

2020); Doe v. Groody, 361 F.3d 232, 238 n.3 (3d Cir. 2004).

      As for Hall’s First, Sixth, Eighth, and Ninth Amendment claims, summary

judgment was appropriate because Hall did not explain the relevance of those provisions

or present evidence to support the claims. See Razak v. Uber Techs, Inc., 951 F.3d 137,


2
 While Hall also asserted a Monell claim, he failed to present evidence that any of the
defendants’ conduct was based on a policy or custom, and the institutional defendants are
                                           5
144 (3d Cir. 2020) (explaining that party opposing summary judgment cannot rely on

speculation and conclusory allegations).

       It appears that Hall also asserted state-law claims, which the District Court did not

specifically address. We interpret the District Court to have declined to exercise

supplemental jurisdiction over Hall’s claims under state law upon granting judgment to

the defendants on all of the federal claims. See 28 U.S.C. § 1367(c)(3). Because our

decision to remand this matter as to Hall’s Fourth Amendment claims means that not all

claims over which the District Court has original jurisdiction have been denied, we will

also vacate and remand the District Court’s order as to supplemental jurisdiction.

       Accordingly, we will vacate the District Court’s judgment to the extent that it

granted judgment to the individual defendants on Hall’s Fourth Amendment claims and

dismissed the state law claims, affirm in all other respects, and remand for further

proceedings.




therefore entitled to summary judgment.
                                             6